                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:18-cr-00311-MOC-DCK-7

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
NICHOLAS RICHER,                       )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 240).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                 Signed: March 19, 2021




     Case 3:18-cr-00311-MOC-DCK Document 241 Filed 03/22/21 Page 1 of 2
Case 3:18-cr-00311-MOC-DCK Document 241 Filed 03/22/21 Page 2 of 2
